DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
The receiver corresponds to the specifications on page 8 and Fig. 1 110, which is coupled to controller 120.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US 20190272296) in view of Malon et al (US 20140236578) in further view of Plumbley et al (US 20210090690).
Regarding claim 1, Prakash discloses a natural language generating apparatus comprising: 
a receiver configured to receive semantic expression information including a speech act or intention of a natural language sentence to generate the language sentence (¶44-45 & ¶55 the string may be received…by speaking (e.g., using a microphone and speech recognition module; match the user's intent when entering the string); and 
a controller (Fig. 19 1910) configured to:
extract speech acts or intentions from a speech signal of a user (¶54 determining 220 a database query, including a sequence of tokens of a database syntax, based on the string);
generate a dependency tree representing a syntax structure of at least one word determined based on the semantic expression information received for a response corresponding to the speech acts or intentions (¶44-45 & ¶145 the system may determine the query from the string based in part on information derived from matching fragments of text from the string to tokens of a database, and also based in part on analysis of natural language syntax data (e.g., part-of-speech tags or syntax tree data) determined for words of the string; the natural language syntax data may include part-of-speech tags for words of the string and/or syntax tree data for words of the string), based on a trained neural network model (¶145 the natural language syntax data for words of the string may be determined 520 using a machine learning module (e.g., including a neural network) that has been trained to parse and classify words of a natural language phrases in a string);
generate the natural language sentence based on the generated dependency tree (¶145-155 during a candidate generation phase, all possible sequences of matched 510 tokens for this string may be generated for consideration as potential database queries).
Prakash fails to specifically teach visit a first node among nodes of the dependency tree based on a predetermined traversal algorithm, determine a first node value of the first node and a parent node value of the first node as input values of the neural network model in response to visiting of the first node, and based on the determined input values, train the neural network model to output a second node value of a second node to be visited following the first node, and determine an output value of the trained neural network model using the first node value of the first node and the parent node value of the parent node of the first node, as the second node value of the second node.
	Malon teaches visit a first node among nodes of the dependency tree based on a predetermined traversal algorithm (¶31 provide features for every node in the tree, by applying itself recursively in a post order depth first traversal), 
determine a first node value of the first node and a parent node value of a parent node of the first node as input values of the neural network model in response to visiting of the first node (¶31 the system uses a recursive neural network that includes an autoencoder 103 and an autodecoder 106, trained in combination with each other; At any level of the tree, the autoencoder combines feature vectors of child nodes into a feature vector for the parent node, and the autodecoder takes a representation of a parent node and attempts to reconstruct the representations of the child nodes), 
based on the determined input values, train the neural network model to output a second node value of a second node to be visited following the first node (¶31 the system uses a recursive neural network that includes an autoencoder 103 and an autodecoder 106, trained in combination with each other; The autoencoder 103 receives multiple vector inputs 101, 102 and produces a single output vector 104).
	Plumbley teaches determine an output value of the trained neural network model using the first node value of the first node and the parent node value of the parent node of the first node, as the second node value of the second node (¶124 child nodes of the current root node and/or parent nodes (or leaf nodes) are generated based on the set of rules; configured to select a set of the newly created child nodes as a set of candidate compounds;  it is determined whether to continue to parse the tree data structure and move down to the next level in the tree and generate further children nodes; ¶125 using the updated ML technique to iteratively generate the child nodes and parse the tree data structure up to a number of levels or iterations, select and output a set of child nodes as candidate compounds; see further Fig. 3a-3c).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of visit a first node among nodes of the dependency tree based on a predetermined traversal algorithm, determine a first node value of the first node and a parent node value of the first node as input values of the neural network model in response to visiting of the first node, and based on the determined input values, train the neural network model to output a second node value of a second node to be visited following the first node from Malon, and the teaching of determine an output value of the trained neural network model using the first node value of the first node and the parent node value of the parent node of the first node, as the second 

Regarding claim 10, the combination of Prakash, Malon and Plumbley discloses the natural language generating apparatus of claim 1, wherein the controller is configured to generate the natural language sentence based on node values of all nodes constituting the generated dependency tree (Prakash ¶469 We build a graphical model where each match for a token is represented with a node in the graph. We add an edge from each node to another node that matches the text right after; ¶474 Once the graph is generated, we may extract the most likely K paths from start to end and that gives us highest ranked candidates). 

Regarding claims 13 and 18 (drawn to a method):               
The proposed the combination of Prakash, Malon and Plumbley, explained in the rejection of apparatus claims 1 and 10, renders obvious the steps of the method of claims 13 and 18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1 and 10 are equally applicable to claims 13 and 18.

Regarding claims 19 (drawn to a vehicle):                  
The proposed the combination of Prakash, Malon and Plumbley, explained in the rejection of apparatus claim 1 renders obvious the steps of claim 19 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 19. The examiner takes official note that the apparatus of claim 1 can be applied to a vehicle. See further notes below.


The proposed the combination of Prakash, Malon and Plumbley, explained in the rejection of apparatus claim 1 renders obvious the steps of the computer readable medium of claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 20. See further Prakash ¶7. 

Claim 3, 5-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prakash and Malon as applied to claim 1 and 13 above, and further in view of Delgo et al (US 20180232443).
Regarding claim 3, the combination of Prakash, Malon and Plumbley discloses the natural language generating apparatus of claim 1, but fail to teach wherein the controller is configured to visit each of the nodes based on a breadth-first search (BFS) algorithm.
Delgo teaches wherein the controller is configured to visit each of the nodes based on a breadth-first search (BFS) algorithm (Delgo ¶79 this is done traversing to the root of the tree, and then performing back tracking, traversing down each sub-tree of the dependency tree, in breadth-first search (BFS) order, and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to visit each of the nodes based on a breadth-first search (BFS) algorithm from Delgo into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.


Delgo teaches wherein the first node and the second node are sibling nodes (Delgo Fig. 1 & ¶41 graph with nodes; e.g. the entity China 101 has a type 106 of Country 103; is connected to the entity Renminbi 102 which itself has a type of Currency 109; and is connected to the surface Form property values 107 and 108 "People's Republic of China" 104, and "China" 105). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first node and the second node are sibling nodes from Delgo into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 6, the combination of Prakash, Malon and Plumbley discloses the natural language generating apparatus of claim 1, but fails to teach wherein the controller is configured to generate the dependency tree on which a root word determined based on the semantic expression information is a node value of a root node, based on the trained neural network model. 
Delgo teaches wherein the controller is configured to generate the dependency tree on which a root word determined based on the semantic expression information is a node value of a root node, based on the trained neural network model (Fig. 3 & ¶73 dependency parsed sentence having a root node; ¶79-81 Training of the logistic regression model can be carried out based on a set of pre-annotated example sentences).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to 

Regarding claim 7, the combination of Prakash, Malon, Plumbley and Delgo discloses the natural language generating apparatus of claim 6, wherein the controller is configured to initiate generating the dependency tree which includes the node value of the root node having the root word by inputting the root word to the trained neural network model (Delgo Fig. 3 & ¶73 dependency parsed sentence having a root node; ¶79-81 Training of the logistic regression model can be carried out based on a set of pre-annotated example sentences). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to initiate generating the dependency tree which includes the node value of the root node having the root word by inputting the root word to the trained neural network model from Delgo into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 8, the combination of Prakash, Malon, Plumbley and Delgo discloses the natural language generating apparatus of claim 6, wherein the controller is configured to determine a child node of the root node visited based on a breadth-first search (BFS) algorithm and a node value corresponding to the child node, based on the trained neural network model, and to generate the (Delgo ¶73-79 FIG. 3 shows a part-of-speech (POS)--tagged and dependency parsed sentence would look like conceptually; If a candidate relation predicate is identified for which the (minimal) word embedding vector distance to one of the word embedding vectors associated with the named entity is under the threshold, we then continue the dependency parse traversal process is continued to attempt and find the subject of the candidate relation. This is done traversing to the root of the tree, and then performing back tracking, traversing down each sub-tree of the dependency tree, in breadth-first search (BFS) order, and collecting any word found which is classified as a subject above a certain pre-defined confidence score (probability) threshold). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to determine a child node of the root node visited based on a breadth-first search (BFS) algorithm and a node value corresponding to the child node, based on the trained neural network model, and to generate the dependency tree based on the determined child node and the node value corresponding to the child node from Delgo into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claim 9, the combination of Prakash, Malon, Plumbley and Delgo discloses the natural language generating apparatus of claim 8, wherein the controller is configured to determine an output value of the trained neural network model using a node value of a third node and a node value of a parent node of the third node, as a node value of a sibling node of the third node (Delgo Fig. 3 & ¶71-73 FIG. 3 shows a part-of-speech (POS)--tagged and dependency parsed sentence would look like conceptually. Each token (word) in the original sentence is associated with a part-of-speech (POS) tag, and a full dependency parse tree is constructed, whereby each edge in the dependency parse tree is associated with a specific dependency tag, signifying the syntactic relation between the different parts of the sentence). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to determine an output value of the trained neural network model using a node value of a third node and a node value of a parent node of the third node, as a node value of a sibling node of the third node from Delgo into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve matching and ranking a correlation between one or more entities.

Regarding claims 16-17 (drawn to a method):               
The proposed combination of Prakash, Malon, Plumbley and Delgo, explained in the rejection of apparatus claims 6 and 8, renders obvious the steps of the method of claims 14-17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 2, 4, 6 and 8 are equally applicable to claims 14-17.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prakash, Malon and Plumbley as applied to claim 10 above, and further in view of Boyer (US 20140331120).
Regarding claim 11, the combination of Prakash, Malon and Plumbley discloses the natural language generating apparatus of claim 10, but fails to teach wherein the controller is configured to visit the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and to 
Boyer teaches wherein the controller is configured to visit the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and to generate the natural language sentence by arranging words corresponding to the nodes based on an order of visit (¶67 parse tree data; depth first search is performed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the controller is configured to visit the nodes of the generated dependency tree based on a depth-first search (DFS) algorithm and to generate the natural language sentence by arranging words corresponding to the nodes based on an order of visit from Boyer into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve data management in a parse tree structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Prakash, Malon and Plumbley as applied to claim 10 above, and further in view of Filippova et al (US Patent 10229111 B1).
Regarding claim 12, the combination of Prakash, Malon and Plumbley discloses the natural language generating apparatus of claim 10, but fail to teach an output device, wherein the controller is configured to control the output device to output the generated natural language sentence as a voice signal.
Filippova teaches an output device, wherein the controller is configured to control the output device to output the generated natural language sentence as a voice signal (Prakash col 8 lines 25-31 the summary 251 of the sentence 236 may be output using audio signals via a speaker of the user device 210).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of an output device, wherein the controller is configured to control the output device to output the generated natural language sentence as a voice signal from Filippova into the natural language generating apparatus as disclosed by the combination of Prakash, Malon and Plumbley. The motivation for doing this is to improve predicting an output for a received input.

Examiner Note
The examiner notes prior art cited but not relied on in the office action:
Bharadwaj (US 2020/0258509) teaches in ¶33 “The client devices 106.sub.1-N may include, for example, one or more of: a desktop computing device, a laptop computing device, a tablet computing device, a mobile phone computing device, a computing device of a vehicle of the user (e.g., an in -vehicle communications system, an in -vehicle entertainment system, an in -vehicle navigation system)…”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN KY/Primary Examiner, Art Unit 2669